     0:20-cv-02596-JMC          Date Filed 03/17/21       Entry Number 68        Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

Federal Trade Commission,                  )          Civil Action No.: 0:20-cv-02596-JMC
                                           )
                       Plaintiff,          )
v.                                         )
                                           )
Absolute Financial Services, LLC;          )             STIPULATED FINAL ORDER
Absolute Financial Services Recovery, LLC; )            FOR PERMANENT INJUNCTION
AFSR Global Logistics, LLC; LaShone        )         AND MONETARY JUDGMENT AS TO
Elam, a/k/a LaShone Caldwell, in her       )        DEFENDANTS ABSOLUTE FINANCIAL,
individual and corporate capacity; and     )       LLC, ABSOLUTE FINANCIAL SERVICES
Talesia Neely, in her individual and       )           RECOVERY, LLC, AFSR GLOBAL
corporate capacity,                        )       LOGISTICS, LLC, AND LASHONE ELAM
                                           )
                       Defendants.         )
___________________________________ )

       Plaintiff Federal Trade Commission (“FTC”) filed this action against Defendants Absolute

Financial Services, LLC, Absolute Financial Services Recovery, LLC, AFSR Global Logistics,

LLC, LaShone Elam, and Talesia Neely (collectively “Defendants”) seeking “to obtain temporary,

preliminary, and permanent injunctive relief, rescission or reformation of contracts, restitution, the

refund of monies paid, disgorgement of ill-gotten monies, and other equitable relief” based on

alleged violations of “Sections 13(b) and 19 of the Federal Trade Commission Act [(the “FTC

Act”)], 15 U.S.C. §§ 53(b) and 57b, and Section 814(a) of the Fair Debt Collection Practices Act

[(“FDCPA”)], 15 U.S.C. § 1692l(a).” (ECF No. 2 at 1 ¶ 1.) On July 17, 2020, on motion by the

FTC, the court entered an ex parte temporary restraining order (“TRO”) with asset freeze and other

equitable relief against Defendants. (See ECF No. 18.) On August 14, 2020, the court extended

the TRO for thirty days. (ECF No. 42.) On October 2, 2020, the court entered a preliminary

injunction. (ECF No. 54.)

       This matter is now before the court pursuant to a Motion to Stipulate to Enter Permanent

Injunction and Monetary Judgment filed by the FTC, Defendants Absolute Financial Services,
                                                  1
     0:20-cv-02596-JMC           Date Filed 03/17/21      Entry Number 68        Page 2 of 15




LLC, Absolute Financial Services Recovery, LLC, AFSR Global Logistics, LLC (the “Corporate

Defendants”) and Elam (collectively, the “Settling Defendants”); and the Receiver, by and through

their undersigned counsel, seeking entry of an Order for Permanent Injunction and Monetary

Judgment (“Order’) to resolve all matters in dispute in this action between them. (ECF No. 66.)

                                         FINDINGS OF FACT

       By stipulation of the parties, the court finds that:

       A.      The court has jurisdiction over this matter.

       B.      The Complaint charges that Settling Defendants participated in unlawful acts or

practices in violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), and multiple provisions

of the FDCPA, 15 U.S.C. §§ 1692 –1692p, in connection with the collection and attempted

collection of purported debts.

       C.       Settling Defendants neither admit nor deny any of the allegations in the Complaint,

except as specifically stated in this Order. Only for purposes of this action, the Settling Defendants

admit the facts necessary to establish jurisdiction.

       D.      Settling Defendants waive all rights to seek judicial review or otherwise challenge

or contest the validity of this Order.

       E.      Settling Defendants waive any claim that they may have under the Equal Access to

Justice Act, 28 U.S.C. § 2412, concerning the prosecution of this action through the date of this

Order, and agree to bear their own costs and attorney fees.

       F.      This Order is in the public interest.

                                           DEFINITIONS

       For the purpose of this Order, the following definitions shall apply:

       A.      “Consumer” means any Person.



                                                  2
     0:20-cv-02596-JMC          Date Filed 03/17/21       Entry Number 68         Page 3 of 15




       B.      “Corporate Defendants” means Absolute Financial Services, LLC, Absolute

Financial Services Recovery, LLC, and AFSR Global Logistics, LLC, and each of their

subsidiaries, affiliates, successors, and assigns.

       C.      “Debt” means any obligation or alleged obligation to pay money arising out of a

transaction, whether or not such obligation has been reduced to judgment.

       D.      “Debt Collection Activities” means any activity of a Debt Collector to collect or

attempt to collect, directly or indirectly, a Debt owed or due, asserted to be owed or due.

       E.      “Debt Collector” means any Person who uses any instrumentality of interstate

commerce or the mail in any business the principal purpose of which is the collection of any Debts,

or who regularly collects or attempts to collect, directly or indirectly, Debts owed or due or asserted

to be owed or due another. The term also includes any creditor who, in the process of collecting

its own Debts, uses any name other than its own which would indicate that a third Person is

collecting or attempting to collect such Debts. The term also includes any Person to the extent

such Person collects or attempts to collect any Debt that was in default at the time it was obtained

by such Person.

       F.       “Defendants” means the Corporate Defendants and the Individual Defendants,

individually, collectively, or in any combination.

       G.      “Individual Defendants” means LaShone Elam a/k/a LaShone Caldwell and

Talesia Neely, individually, collectively, or in any combination.

       H.      “Person” means a natural person, an organization or other legal entity, including a

corporation, partnership, sole proprietorship, limited liability company, association, cooperative,

or any other group or combination acting as an entity.

       I.      “Receivership Entities” means Defendants Absolute Financial Services, LLC,



                                                     3
        0:20-cv-02596-JMC           Date Filed 03/17/21      Entry Number 68        Page 4 of 15




Absolute Financial Services Recovery, LLC, and AFSR Global Logistics, LLC, as well as any

other entity that has conducted any business related to Defendants’ debt collection, including

receipt of Assets derived from any activity that is the subject of the Complaint in this matter, and

that the Receiver determines is controlled or owned by any Corporate or Individual Defendant.

             J.     “Settling Defendants” means Corporate Defendants and LaShone Elam a/k/a

LaShone Caldwell.

                                                 ORDER

        I.        BAN ON DEBT COLLECTION AND DEBT BROKERING ACTIVITIES

             IT IS THEREFORE ORDERED that Settling Defendants, whether acting directly or

through any other Person, are permanently restrained and enjoined from:

             A.     Participating in Debt Collection Activities; and

             B.     Advertising, marketing, promoting, offering for sale, selling, or buying any

Consumer or commercial Debt or any information regarding a Consumer relating to a Debt.

                    II.   PROHIBITION AGAINST MISREPRESENTATIONS

             IT IS FURTHER ORDERED that Settling Defendants, their officers, agents, employees,

and attorneys, and all other persons in active concert or participation with any of them, who receive

actual notice of this Order, whether acting directly or indirectly, are hereby permanently restrained,

and enjoined from misrepresenting, or assisting others in misrepresenting, expressly or by

implication:

             A.     That any Person has a legal obligation to pay Defendants;

             B.     That any Person is an attorney or affiliated or associated with an attorney or law

firm;

             C.     The nature or terms of any refund, cancellation, exchange, or repurchase policy,



                                                     4
     0:20-cv-02596-JMC             Date Filed 03/17/21     Entry Number 68         Page 5 of 15




including, but not limited to, the likelihood of a Consumer obtaining a full or partial refund, or

the circumstances in which a full or partial refund will be provided to the Consumer; and

        D.      Any fact material to Consumers concerning any product or service, such as the

total costs; any material restrictions, limitations, or conditions; or any material aspect of its

performance, efficacy, nature, or central characteristics.

                            III.     CUSTOMER INFORMATION

        IT IS FURTHER ORDERED that Settling Defendants, their officers, agents, employees,

and attorneys, and all other Persons in active concert or participation with any of them, who receive

actual notice of this Order, whether acting directly or indirectly, are hereby permanently restrained,

and enjoined from:

        A.      Failing to provide sufficient customer information to enable the FTC to administer

consumer redress efficiently. If a representative of the FTC requests in writing any information

related to redress, that the Settling Defendants must provide it, in the form prescribed by the FTC,

within 14 days;

        B.      Disclosing, using, or benefitting from customer information, including the name,

address, telephone number, email address, social security number, other identifying information,

or any data that enables access to a customer’s account (including a credit card, bank account, or

other financial account), that any Defendant obtained prior to entry of this Order; and

        C.      Failing to destroy such customer information in all forms in their possession,

custody, or control within 30 days after receipt of written direction to do so from a representative

of the FTC.

        D.      Provided, however, that customer information need not be disposed of, and may be

disclosed, to the extent requested by a government agency or required by law, regulation, or court



                                                   5
     0:20-cv-02596-JMC              Date Filed 03/17/21      Entry Number 68         Page 6 of 15




order.

              IV.      MONETARY JUDGMENT AND PARTIAL SUSPENSION

         IT IS FURTHER ORDERED:

         A.         Judgment in the amount of ELEVEN MILLION, TWO HUNDRED AND

EIGHTY-ONE             THOUSAND,         NINE     HUNDRED         AND      NINETY-THREE            Dollars

($11,281,993.00) is entered in favor of the FTC against the Settling Defendants, jointly and

severally, as equitable monetary relief.

         B.         In partial satisfaction of the judgment entered against Settling Defendants:

              1.       All financial institutions holding accounts in the name of, on behalf of, or for

                       the benefit of, any Receivership Entity shall, within ten (10) business days of

                       receipt of a copy of this Order, transfer to the Receiver or her designated agent

                       all funds, if any, in such accounts, including, but not limited to:

                       a. Electronic Merchant Systems shall, within ten (10) business days of receipt

                           of a copy of this Order, transfer to the Receiver or her designated agent all

                           funds, if any, in account number xxxx7682 in the name of Absolute

                           Financial Services;

                       b. TD Bank shall, within ten (10) business days of receipt of a copy of this

                           Order, transfer to the Receiver or her designated agent all funds, if any, in

                           account number xxxx1426 in the name of AFSR Global Logistics; account

                           number xxxx3866 in the name of Absolute Financial Services Recovery;

                           and xxxx0462 in the name of Absolute Financial Services Recovery.




                                                      6
     0:20-cv-02596-JMC           Date Filed 03/17/21      Entry Number 68        Page 7 of 15




            2.      Defendant Elam shall, within two (2) months after the date of entry of this

                    Order, transfer to the FTC or its designated agent cash in the amount of ten

                    thousand dollars ($10,000.00).

       C.        Upon completion of the asset transfers as set forth in Section IV.B of this Order,

the remainder of the judgment as to Settling Defendants is suspended, subject to the Subsections

E, F, and G below.

       D.        The asset freeze is modified to permit the transfers identified in this Section. Upon

completion of those transfers, the asset freeze as to Settling Defendants is dissolved.

       E.        The FTC’s agreement to the suspension of part of the judgment is expressly

premised upon the truthfulness, accuracy, and completeness of Settling Defendants’ financial

statements and related documents proffered to the FTC, pursuant to court order, through their

counsel (collectively, “financial representations”), namely (1) the Financial Statement of

Defendant Absolute Financial Services, LLC, including the attachments, (2) the Financial

Statement of Defendant Absolute Financial Services Recovery, LLC, including the attachments,

(3) the Financial Statement of Defendant AFSR Global Logistics, LLC, including the attachments,

and (4) the Financial Statement of Defendant LaShone Elam a/k/a LaShone Caldwell, including

the attachments.

       F.        The suspension of the judgment will be lifted as to a Settling Defendant if, upon

motion by the FTC, the court finds that such Defendant failed to disclose any material asset,

materially misstated the value of any asset, or made any other material misstatement or omission

in the financial representations identified above.

       G.        If the suspension of the judgment is lifted, the judgment becomes immediately due

as to a Settling Defendant in the amount specified in Subsection A above (which the parties



                                                   7
     0:20-cv-02596-JMC          Date Filed 03/17/21      Entry Number 68         Page 8 of 15




stipulate only for purposes of this Section represents the consumer injury alleged in the

Complaint), less any payment previously made pursuant to this Section, plus interest computed

from the date of entry of this Order.

       H.      Settling Defendants relinquish dominion and all legal and equitable right, title, and

interest in all assets transferred pursuant to this Order and may not seek the return of any assets.

       I.      The facts alleged in the Complaint will be taken as true, without further proof, in

any subsequent civil litigation by or on behalf of the FTC, including in a proceeding to enforce its

rights to any payment or monetary judgment pursuant to this Order, such as a nondischargeability

complaint in any bankruptcy case.

       J.      The facts alleged in the Complaint establish all elements necessary to sustain an

action by the FTC pursuant to Section 523(a)(2)(A) of the Bankruptcy Code, 11 U.S.C.

§ 523(a)(2)(A), and this Order will have collateral estoppel effect for such purposes.

       K.      Settling Defendants acknowledge that their Taxpayer Identification Numbers,

which Settling Defendants previously submitted to the FTC, may be used for collecting and

reporting on any delinquent amount arising out of this Order, in accordance with 31 U.S.C. §7701.

       L.      All money paid to the FTC pursuant to this Order may be deposited into a fund

administered by the FTC or its designee to be used for equitable relief, including consumer redress

and any attendant expenses for the administration of any redress fund. If a representative of the

FTC decides that direct redress to consumers is wholly or partially impracticable or money remains

after redress is completed, the FTC may apply any remaining money for such other equitable relief

(including consumer information remedies) as it determines to be reasonably related to

Defendants’ practices alleged in the Complaint. Any money not used for such equitable relief is

to be deposited to the U.S. Treasury as disgorgement. Settling Defendants have no right to



                                                  8
     0:20-cv-02596-JMC          Date Filed 03/17/21      Entry Number 68        Page 9 of 15




challenge any actions the FTC or its representatives may take pursuant to this Subsection.

                       V.     CONTINUATION OF RECEIVERSHIP

       IT IS FURTHER ORDERED that Deborah Barbier, Esq., shall continue as a permanent

receiver over the Receivership Entities with full powers of a permanent receiver, including but not

limited to those powers set forth in the Stipulated Preliminary Injunction entered by the Court on

October 2, 2020 (ECF No. 54), and including full liquidation powers. The Receiver is directed to

wind up the Receivership Entities and liquidate all assets within 365 days after entry of this Order.

Any party or the Receiver may request that the court extend the Receiver’s term for good cause.

Upon termination of the receivership and final payment to the Receiver of all approved fees, costs,

and expenses, the Receiver shall turn over to the FTC or its designated agent all remaining assets

in the receivership estate.

                                   VI.    COOPERATION

       IT IS FURTHER ORDERED that Settling Defendants must fully cooperate with

representatives of the FTC in this case and in any investigation related to or associated with the

transactions or the occurrences that are the subject of the Complaint. Settling Defendants must

provide truthful and complete information, evidence, and testimony. Defendant Elam must appear

and Corporate Defendants must cause their officers, employees, representatives, or agents to

appear for interviews, discovery, hearings, trials, and any other proceedings that a representative

of the FTC may reasonably request upon 5 days written notice, or other reasonable notice, at such

places and times as a representative of the FTC may designate, without the service of a subpoena.

Nothing contained in this Section shall be deemed a waiver by Defendant Elam of any rights she

may have pursuant to the Fifth Amendment to the Constitution of the United States.




                                                 9
     0:20-cv-02596-JMC          Date Filed 03/17/21      Entry Number 68        Page 10 of 15




                         VII.     ORDER ACKNOWLEDGMENTS

       IT IS FURTHER ORDERED that the Settling Defendants obtain acknowledgments of

receipt of this Order:

       A.        Each Settling Defendant, within 7 days of entry of this Order, must submit to the

FTC an acknowledgment of receipt of this Order sworn under penalty of perjury.

       B.        For 5 years after entry of this Order, Defendant Elam, for any business that she,

individually or collectively with any other Defendants, is the majority owner or controls directly

or indirectly, and Corporate Defendants must each deliver a copy of this Order to: (1) all principals,

officers, directors, and LLC managers and members; (2) all employees having managerial

responsibilities for conduct related to the subject matter of the Order, and all agents and

representatives who participate in conduct related to the subject matter of the Order; and (3) any

business entity resulting from any change in structure as set forth in the Section titled Compliance

Reporting. Delivery must occur within 7 days of entry of this Order for current personnel. For all

others, delivery must occur before they assume their responsibilities.

       C.        From each individual or entity to which a Settling Defendant delivered a copy of

this Order, that Defendant must obtain, within 30 days, a signed and dated acknowledgment of

receipt of this Order.

                          VIII.    COMPLIANCE REPORTING

       IT IS FURTHER ORDERED that Settling Defendants make timely submissions to the

FTC:

       A.        One year after entry of this Order, each Settling Defendant must submit a

compliance report, sworn under penalty of perjury:

            1.      Each Settling Defendant must: (a) identify the primary physical, postal, and



                                                 10
    0:20-cv-02596-JMC           Date Filed 03/17/21       Entry Number 68          Page 11 of 15




                    email address and telephone number, as designated points of contact, which

                    representatives of the FTC may use to communicate with it; (b) identify all of

                    that Defendant’s businesses by all of their names, telephone numbers, and

                    physical, postal, email, and Internet addresses; (c) describe the activities of each

                    business, including the products and services offered, the means of advertising,

                    marketing, and sales, and the involvement of any other Defendant (which

                    Defendant Elam must describe if she knows or should know due to her own

                    involvement); (d) describe in detail whether and how that Defendant is in

                    compliance with each Section of this Order; and (e) provide a copy of each

                    Order Acknowledgment obtained pursuant to this Order, unless previously

                    submitted to the FTC.

            2.      Additionally, Defendant Elam must: (a) identify all telephone numbers and all

                    physical, postal, email and Internet addresses, including all residences; (b)

                    identify all business activities, including any business for which she performs

                    services whether as an employee or otherwise and any entity in which she has

                    any ownership interest; and (c) describe in detail her involvement in each such

                    business, including title, role, responsibilities, participation, authority, control,

                    and any ownership.

       B.        For 20 years after entry of this Order, Settling Defendants must submit a

compliance notice, sworn under penalty of perjury, within 14 days of any change in the following:

            1.      Each Settling Defendant must report any change in: (a) any designated point

                    of contact; or (b) the structure of any Corporate Defendant or any entity that

                    such Defendant has any ownership interest in or controls directly or indirectly



                                                   11
     0:20-cv-02596-JMC            Date Filed 03/17/21      Entry Number 68        Page 12 of 15




                     that may affect compliance obligations arising under this Order, including:

                     creation, merger, sale, or dissolution of the entity or any subsidiary, parent, or

                     affiliate that engages in any acts or practices subject to this Order.

             2.      Additionally, Defendant Elam must report any change in: (a) name, including

                     aliases or fictitious name, or residence address; (b) title or role in any business

                     activity, including any business for which she performs services whether as an

                     employee or otherwise and any entity in which she has any ownership interest,

                     and identify the name, physical address, and any Internet address of the business

                     or entity.

        C.        Each Settling Defendant must submit to the FTC notice of the filing of any

bankruptcy petition, insolvency proceeding, or similar proceeding by or against it within 14 days

of its filing.

        D.        Any submission to the FTC required by this Order to be sworn under penalty of

perjury must be true and accurate and comply with 28 U.S.C. § 1746, such as by concluding: “I

declare under penalty of perjury under the laws of the United States of America that the foregoing

is true and correct. Executed on: _____” and supplying the date, signatory’s full name, title (if

applicable), and signature.

        E.        Unless otherwise directed by a representative of the FTC in writing, all submissions

to the FTC pursuant to this Order must be emailed to DEbrief@ftc.gov or sent by overnight courier

(not the U.S. Postal Service) to: Associate Director for Enforcement, Bureau of Consumer

Protection, Federal Trade Commission, 600 Pennsylvania Avenue NW, Washington, DC 20580.

The subject line must begin: FTC v. Absolute Financial Services, X200047.




                                                   12
     0:20-cv-02596-JMC          Date Filed 03/17/21      Entry Number 68       Page 13 of 15




                                 IX.     RECORDKEEPING

       IT IS FURTHER ORDERED that Settling Defendants must create certain records for 20

years after entry of the Order, and retain each such record for 5 years. Specifically, (1) Corporate

Defendants and (2) Defendant Elam for any business that she, individually or collectively with any

other Defendants, is a majority owner or controls directly or indirectly, each must create and retain

the following records:

       A.      accounting records showing the revenues from all products or services sold;

       B.      personnel records showing, for each person providing services, whether as an

employee or otherwise, that person’s: name; addresses; telephone numbers; job title or position;

dates of service; and (if applicable) the reason for termination;

       C.      records of all Consumer complaints and refund requests, whether received directly

or indirectly, such as through a third party, and any response;

       D.      all records necessary to demonstrate full compliance with each provision of this

Order, including all submissions to the FTC; and

       E.      a copy of each unique advertisement or other marketing material.

                           X.     COMPLIANCE MONITORING

       IT IS FURTHER ORDERED that, for the purpose of monitoring Settling Defendants’

compliance with this Order, including the financial representations upon which part of the

judgment was suspended and any failure to transfer any assets as required by this Order:

       A.      Within 14 days of receipt of a written request from a representative of the FTC,

each Settling Defendant must: submit additional compliance reports or other requested

information, which must be sworn under penalty of perjury; appear for depositions; and produce

documents for inspection and copying. The FTC is also authorized to obtain discovery, without



                                                 13
    0:20-cv-02596-JMC          Date Filed 03/17/21      Entry Number 68        Page 14 of 15




further leave of court, using any of the procedures prescribed by Federal Rules of Civil Procedure

29, 30 (including telephonic depositions), 31, 33, 34, 36, 45, and 69.

       B.      For matters concerning this Order, the FTC is authorized to communicate directly

with each Settling Defendant. Settling Defendants must permit representatives of the FTC to

interview any employee or other person affiliated with any Settling Defendant who has agreed to

such an interview. The person interviewed may have counsel present.

       C.      The FTC may use all other lawful means, including posing, through its

representatives as consumers, suppliers, or other individuals or entities, to Settling Defendants or

any individual or entity affiliated with Settling Defendants, without the necessity of identification

or prior notice. Nothing in this Order limits the FTC’s lawful use of compulsory process, pursuant

to Sections 9 and 20 of the FTC Act, 15 U.S.C. §§ 49 and 57b-1.

       D.      Upon written request from a representative of the FTC, any consumer reporting

agency must furnish consumer reports concerning Defendant Elam, pursuant to Section 604(1) of

the Fair Credit Reporting Act, 15 U.S.C. § 1681b(a)(1).

                               XI.    ENTRY OF JUDGMENT

       IT IS FURTHER ORDERED that there is no just reason for delay of entry of this

judgment, and that, pursuant to Federal Rule of Civil Procedure 54(b), the Clerk immediately shall

enter this Order as a final judgment as to Defendants Absolute Financial Services, LLC, Absolut

Financial Services Recovery, LLC, AFSR Global Logistics, LLC, and LaShone Elam a/k/a

LaShone Caldwell.

                        XII.    RETENTION OF JURISDICTION

       IT IS FURTHER ORDERED that this court shall retain jurisdiction of this matter for all

purposes.



                                                 14
    0:20-cv-02596-JMC      Date Filed 03/17/21     Entry Number 68       Page 15 of 15




      IT IS SO ORDERED.




                                               United States District Judge
March 17, 2021
Columbia, South Carolina




                                          15
